Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 55, 65, 72-74 and 76 are pending. Claims 56-64, 66-71 and 75 have been cancelled, and claim 65 was previously withdrawn from consideration for being directed to nonelected subject matter. 
The rejection of claim 75 under the judicially-created basis that they are directed an improper Markush grouping of alternatives is withdrawn in light of it being cancelled.
The rejections of claims 55, 56, 67-68, 72-75 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements are withdrawn as the claims have been amended to encompass a narrow species of reduced proteins having limited amino acid structures in only two plant species.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.
 
Election/Restrictions
Applicant elected the invention of Group V (cereal products having reduced levels of a protein) and the species of CM3 without traverse in the reply filed on 04 January 2019. Examination on the merits in this Office Action is limited to this election. Accordingly, claim 65 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Specification
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification, for example, at page 35, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 55, 72-74 REMAIN rejected, and claim 76 is NOW rejected, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gomez et al (1990, FEBS, 261:85-88) and Amano et al (1998, Biochem. J., 330:1229-1234) and Pastorello et al (2007, Int Arch Allergy Immunol, 144:10-22) and Tatham et al (2008, Clinical and Experimental Allergy, 38:1712-1726) and in view of Gil-Humanes et al (2010, PNAS, 39:17023-17028) and Shewry et al (1984, FEBS Letters, 175:359-363) and Oda et al (1997, Biochemistry 36:13503-13511).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 55, 72-74 and 76 are drawn to a wheat or barley cereal product with a reduced level of CM3 and 0.19 greater than 80% relative to that of the naturally occurring cereal and wherein the food product exhibits reduced inflammatory activity as determined by reduced IL-8 secretion in a Toll-like Receptor 4 (TLR4) activation assay wherein the amino acids for said proteins have at least 80% sequence identity to SEQ ID NO: 1 or 2, respectively.
Gomez et al  teach that members of the alpha-amylase inhibitors (AAI) family from wheat endosperm are major allergens associated with baker’s asthma which are grouped into five different subfamilies and include CM3 and 0.19 in addition to CM2 (p. 86, col. 1, last ¶ bridging col. 2). Both CM3 and 0.19 were recognized by IgE (p. 86, col. 2).
Gomez et al teach this data and the availability of amino acid sequences from many members of the AAI family of cereal endosperms makes this protein group a suitable model system for the study of allergic diseases associated with cereal flour manipulation (p. 88, col. 1, last ¶).
Similarly, Amano et al teach that 0.19 AAI is a major allergen of baker’s asthma patients (p. 1233, col. 1, last ¶) while Pastorello et al teaches that it was known that CM3 is also an allergen of baker’s asthma patients (p. 19, col., 2, last ¶).
Tatham et al teach that genetic engineering can be used to down-regulate gene expression in cereal crops and has been done so for allergens related to AAI such as CM3 and 0.19 which are known to be the major group of proteins responsible for baker’s asthma (p. 1721, col. 2, penultimate ¶; see also Table 1; see p. 1715, col. 2 beginning at last ¶).
Thus, while Gomez et al in view of Amano et al and Pastorello et al and Tatham et al reasonably teach, suggest and provide motivation for reducing both CM3 and 0.19 in a cereal such as wheat, the issue is whether it would have been obvious to reduce them by greater than 80% using RNAi and to do so by targeting CM3 and 0.19 having the amino acid sequence of SEQ ID NO: 1 and 2, respectively.
Here, prior to the filing of the instant invention, one of ordinary skill in the art would have found it prima facie obvious to do so because Gil-Humanes et al teaches that RNAi can predictably and effectively silence a gene of interest in wheat by greater than 98% in order to improve toxicity (p. 17024, col. 2, ¶ 1).
Thus, because it was known that there are a limited number of AAIs responsible for baker’s asthma, and because it was known that RNAi could predictably silence gene expression in wheat, one of ordinary skill in the art would inhibit expression of nucleic acid sequences encoding amino acids that are the CM3 and 0.19 polypeptides to ensure that wheat products are produced that do not illicit an allergic response. 
One would have found it obvious to reduce the CM3 and 0.19 proteins having the amino acid sequences of SEQ ID NO: 1 and 2, respectively, because both Shewry et al and Oda et al teach that CM3 and 0.19 amino acid sequences were known in the art prior to the effective filing date of the instant invention:
Alignment of Genbank Accession no. X17574 from Shewry et al with SEQ ID NO: 1 of the instant invention:


  Query Match             93.9%;  Score 889.5;  DB 1;  Length 168;
  Best Local Similarity   99.4%;  
  Matches  167;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 MACKSSCSLLLLAAVLLSVLAAASASGSCVPGVAFRTNLLPHCRDYVLQQTCGTFTPGS- 59
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||| 
Db          1 MACKSSCSLLLLAAVLLSVLAAASASGSCVPGVAFRTNLLPHCRDYVLQQTCGTFTPGSK 60

Qy         60 LPEWMTSASIYSPGKPYLAKLYCCQELAEISQQCRCEALRYFIALPVPSQPVDPRSGNVG 119
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LPEWMTSASIYSPGKPYLAKLYCCQELAEISQQCRCEALRYFIALPVPSQPVDPRSGNVG 120

Qy        120 ESGLIDLPGCPREMQWDFVRLLVAPGQCNLATIHNVRYCPAVEQPLWI 167
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ESGLIDLPGCPREMQWDFVRLLVAPGQCNLATIHNVRYCPAVEQPLWI 168

Alignment of GenBank Accession No. AB003682 from Oda et al with SEQ ID NO: 2 of the instant invention

  Query Match             100.0%;  Score 674;  DB 1;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 SGPWMCYPGQAFQVPALPACRPLLRLQCNGSQVPEAVLRDCCQQLAHISEWCRCGALYSM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 SGPWMCYPGQAFQVPALPACRPLLRLQCNGSQVPEAVLRDCCQQLAHISEWCRCGALYSM 60

Qy         61 LDSMYKEHGAQEGQAGTGAFPRCRREVVKLTAASITAVCRLPIVVDASGDGAYVCKDVAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LDSMYKEHGAQEGQAGTGAFPRCRREVVKLTAASITAVCRLPIVVDASGDGAYVCKDVAA 120

Qy        121 YPD 123
              |||
Db        121 YPD 123

Thus, and as noted above, one could ensure that wheat products are produced that do not illicit an allergic response and would have a reasonable expectation of success in doing so because Tatham et al teaches that CM proteins in rice were successfully reduced using RNAi to a level of about 20% of that in control plants (p. 1721, col. 2, penultimate ¶).
One would reasonably expect to observe this result as determined by IL-8 secretion in a TLR4 activation assay because the food product one would arrive at by following the teachings of Gomez et al and Amano et al and Pastorello et al and Tatham et al and in view of Oda et al and Shewry et al would be structurally indistinguishable from that as claimed. Thus, it follows that any method used to determine the reduction in CM3 and 0.19, including that as claimed, would show a decrease of greater than 80%.

Response to Arguments
Applicant traverses the rejection of the claim asserting that none of the cited references teach the modification of components of cereal containing food products but merely identify the inhibitor families as allergens (Applicant rely dated 07 July 2022, p. 8, ¶ 1).
First, this argument is found to be unpersuasive because Gomez teach CM3 and 0.19 were recognized by IgE and the availability of amino acid sequences from many members of the AAI family of cereal endosperms makes this protein group a suitable model system for the study of allergic diseases associated with cereal flour manipulation, which is a clear suggestion to modify a cereal crop.
Second, additional teachings in the art recognize that expression of CM3 and 0.19 can be reduced to decrease allergenicity: genetic engineering can be used to down-regulate gene expression in cereal crops and has been done so for allergens related to AAI such as CM3 and 0.19 (Tatham, p. 1721, col. 2, penultimate ¶; see also Table 1).
Applicant appears to argue that one would not reasonably expect to arrive at a food product with reduced inflammatory activity (Applicant reply dated 07 July 2022, p. 8, ¶ 1).
This argument is not persuasive because Tatham teaches that CM proteins in rice were successfully reduced using RNAi to a level of about 20% of that in control plants (p. 1721, col. 2, penultimate ¶). As such, one would have a reasonable expectation of success in arriving at a food product with reduced inflammatory activity.
Applicant argues only the present invention discloses the use of a TLR4 activation assay as method for assaying the level of inflammatory activity mediated by CM3 and 0.19 (Applicant response dated 07 July 2022, p. 8, ¶ 1).
Here, the means by which the reduction in inflammatory activity is measured does not limit the structure of the product. In other words, so long as the prior art provides a teaching, motivation or suggestion to arrive at the wheat or barley product as claimed the manner in which the effect of measuring the reduction in CM3 and 0.19 is immaterial because the resulting product will have the same structure, and if was measured as claimed, would provide the same information.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662